Citation Nr: 0629005	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to March 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in February 2006, when it was 
remanded to schedule a hearing.  In March 2006, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  

Although the RO reopened, and denied on de novo review, the 
claim seeking service connection for a left knee disability, 
the question of whether new and material evidence has been 
received to reopen the claim of service connection for a left 
knee disability must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While the veteran received notice in 
November 2003 and February 2006 regarding the evidence 
necessary to substantiate the underlying claim for service 
connection, he was not otherwise provided with a Kent 
complying notice letter.  

Additionally, the veteran has not received notice that 
complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and notice regarding the 
rating of knee disorders and effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the veteran has had ample 
opportunity to respond (and the RO 
completes any further action suggested by 
his response), the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

